DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Amendments filed on 7/23/2021 are entered for prosecution. Claims 1, 3-4, 6-7, 13-14, 16-17, 19-20, 26, 32 remain pending in the application. The amendments do not change the scopes of the previously presented claims. However, the amendments do not overcome the previously presented rejections and the current action is made FINAL while maintaining the previous grounds of rejections.

Applicant’s amendments to claims 14 and 32 have overcome the objections to the claims previously set forth in the Non-Final Office Action mailed 5/4/2021.

Response to Arguments
Applicant's arguments in a reply filed 2/16/2021 (hereafter, Reply) have been fully considered but they are not persuasive. 

Regarding claims 1, 14 and 32, Applicant argues that “In particular, Kang appears to describe a method and apparatus for measuring interference in a wireless communication system. More particularly, the above cited Paras. [0103], [0105] and [0109] of Kang appear to describe that a multimode system where the node A sends a Non-Zero-Power (NZP) at two resource regions combined to send only one Non-Zero-Power (NZP). However, Kang does not disclose or suggest that the first partition of the plurality of partitioned radio resources comprises a number of Non-Zero-Power (NZP) equal to a number of transmit antennas of the first cell.” (Reply, p.9, para.3).
Examiner was not able to understand Applicant’s arguments. 
the node A sends a Non-Zero-Power (NZP) … to send only one Non-Zero-Power (NZP)” may be applicable to wireless power transmission system but does not make technical sense for wireless communication systems as disclosed in Kang or as claimed in the instant application.
Second, Applicant’s statement that “the first partition of the plurality of partitioned radio resources comprises a number of Non-Zero-Power (NZP) equal to a number of transmit antennas of the first cell” is not relevant to claims 1, 14 or 32. Applicant’s statement requires a number representing power to be equal to a number of transmit antennas of the first cell. But the claims 1, 14 and 32 only require “a number of unmuted radio resources equal to a number of transmit antennas of the first cell”, they do not require a number of power to be equal to a number of transmit antennas.
	Applicant’s arguments are not persuasive.

Regarding claims 1, 14 and 32, Applicant further argues that “Thus, Kang fails to disclose or suggest “wherein the first partition of the plurality of partitioned radio resources comprises a number of unmuted radio resources equal to a number of transmit antennas of the first cell,” as in amended Claim 1.” (Reply, p.9, para.4).
Examiner respectively disagrees.
Kang clearly discloses the first partition (Fig.13, resource region 201) of the plurality of partitioned radio resources (Fig.13, [0103] [0104] [0109], resource regions 201, 202, 203, 204) comprises a number of unmuted radio resources (Fig.13(a), resource region 201 comprises two NZP (hence unmuted) REs, which are radio resources) equal to a number of transmit antennas of the first cell ([0100] A CSI-RS pattern that is 2TX transmission; [0105] As shown in FIG. 13, if only single CSI-RS resources are used as the interference measurement region based on 2TX, muting resource overhead always becomes 0.0119/T regardless of the number of nodes.; Hence a number of unmuted radio resources of two equals to a number of transmit antennas of the cell of node A in the case of 2TX).


Claim Interpretation
Interpretation of “CSI-RS configuration according to a total number”
The broadest reasonable interpretation (BRI) of “CSI-RS configuration according to a total number” as recited in claims 1, 14, 31 and 32 includes any CSI-RS configuration that has a certain “accordance” (such as, conformity or agreement) with the total number.
This interpretation is aligned with Fig.4 and the description in [0070] in the PGPub of the instant application, wherein the NZP CSI-RS configuration of Fig.4 is in agreement with a total of the plurality of antennas of the plurality of cells in the cluster, in that “the total of the antennas, N, in cluster 15 is less than or equal to eight, i.e., the total number of antennas in the M cells is less than or equal to eight” wherein the number “8” is the number of NZP CSI-RS REs in the NZP CSI-RS configuration in Fig.4.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, 6-7, 13-14, 16-17, 19-20, 26, and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kang et al. (US 20140286189 A1, hereafter Kang).

Regarding claim 1, Kang discloses a node (Fig.6, BS 21, Fig.15, 800) for managing cell coordination ([0088] Such a method is a method in which a BS designates specific REs for UE as interference measurement REs so that the UE measures interference in the corresponding REs. For example, it is assumed that three nodes, that is, nodes A, B, and C, are present in a multi-node system. A BS may perform control so that the node A does not send any signal (i.e., the node A is muted) in a specific RE in which the nodes B and C send data. In this case, the BS may perform the aforementioned control process by assigning a CSI-RS configuration in which transmission power is not 0 in the specific RE to the nodes B and C and assigning a zero-power CSI-RS configuration in which transmission power is 0 in the specific RE to the node A), comprising:	 processing circuitry (Fig.6, BS 21, Fig.15, 800), the processing circuitry including a processor (Fig.15, processor 810), and a memory (Fig.15, memory 820), the memory containing instructions that, when executed by the processor, configure the processor to ([0124] The processor 810, 910 may include Application-Specific Integrated Circuits (ASICs), other chipsets, logic circuits and/or data processors. The memory 820, 920 may include Read-Only Memory (ROM), Random Access Memory (RAM), flash memory, memory cards, storage media and/or other storage devices. The RF unit 830, 930 may include a baseband circuit for processing radio signals. When the above-described embodiment is implemented in software, the above-described scheme may be implemented as a module (process or function) that performs the above function. The module may be stored in the memory 820, 920 and executed by the processor 810, 910. The memory 820, 920 may be placed inside or outside the processor 810, 910 and may be connected to the processor 810, 910 using a variety of well-known means.):	 determine a cluster (Figs.6&13, [0103] a multi-node system 20) of a plurality of cells ([0103] cells of three nodes A, B, and C) including a first cell ([0103] It is assumed that three nodes A, B, and C are present in a multi-node system; Hence the cell of node A is a first cell), the cluster of the plurality of cells (Figs.6&13, [0103] a multi-node system 20) having a plurality of antennas (Figs.6&13, [0058] At least one antenna may be installed in a single node. [0100] A CSI-RS pattern that is 2TX transmission; [0105] As shown in FIG. 13, if only single CSI-RS resources are used as the interference measurement region based on 2TX; Hence the multi-node system includes a plurality of antennas because each node of the multi-node system includes at least one antenna. Furthermore, the multi-node system 20 of three nodes A, B, and C in Fig.13 has six antennas based on 2TX transmission);	 determine a channel state information reference signal, CSI-RS, configuration (Fig.13, [0103] [0104] [0109] configuration of the node A sending NZP CSI-RS in a resource region 201 consisting of 2 REs, the node B sending NZP CSI-RS in a resource region 203 consisting of 2 REs, and the node C sending NZP CSI-RS in a resource region 202 consisting of 2 REs is determined) according to a total number of the plurality of antennas (Fig.13, CSI-RS resources of node A, B, and C, cell-specific interference measurement region; [0100] A CSI-RS pattern that is 2TX transmission; [0103] A resource region 201 indicates an RE in which the node A sends a Non-Zero-Power (NZP) CSI-RS, a resource region 203 indicates an RE in which the node B sends an NZP CSI-RS, and a resource region 202 indicates an RE in which the node C sends an NZP CSI-RS. [0105] As shown in FIG. 13, if only single CSI-RS resources are used as the interference measurement region based on 2TX; The NZP CSI-RS configuration of Fig.13 is in agreement with a total number of the plurality of antennas of the cells of three nodes A, B, and C, in that the total of number of the plurality of antennas of the cells of three nodes A, B, and C based on 2TX is equal to six  (i.e., 2TX for each of the cells of three nodes A, B, and C), wherein the number “6” is the number of NZP CSI-RS REs in the NZP CSI-RS configuration in Fig.13. See the claim interpretation above for the interpretation of “CSI-RS configuration according to a total number”.) of the plurality of cells ([0103] cells of three nodes A, B, and C) in the cluster (Fig.6, [0103] a multi-node system 20), the CSI-RS, configuration (Fig.13, [0103] [0104] [0109] configuration of the node A sending NZP CSI-RS in a resource region 201, the node B sending NZP CSI-RS in a resource region 203, and the node C sending NZP CSI-RS in a resource region 202) determined based on a number of CSI-RS signals (Fig.13, [0103] [0104] [0109] NZP CSI-RS signal sent by the node A in a resource region 201, NZP CSI-RS signal sent by the node B in a resource region 203, and NZP CSI-RS signal sent by the node C in a resource region 202; Hence the configuration of the node A sending NZP CSI-RS in a resource region 201, the node B sending NZP CSI-RS in a resource region 203, and the node C sending NZP CSI-RS in a resource region 202 is determined based on a number of CSI-RS signals, i.e., NZP CSI-RS signal sent by the node A in a resource region 201, NZP CSI-RS signal sent by the node B in a resource region 203, and NZP CSI-RS signal sent by the node C in a resource region 202) to be transmitted by the plurality of cells ([0103] cells of three nodes A, B, and C) and configure radio resources (Fig.13, [0103] [0104] [0109] a resource region 201 for NZP CSI-RS signal sent by the node A, a resource region 203 for NZP CSI-RS signal sent by the node B, and a resource region 202 for NZP CSI-RS signal sent by the node C) at each of the plurality of cells (Fig.13, [0103] [0104] [0109] the configuration of the node A sending NZP CSI-RS in a resource region 201, the node B sending NZP CSI-RS in a resource region 203, and the node C sending NZP CSI-RS in a resource region 202.);	 partition radio resources (Fig.13, radio resources in Fig.13) corresponding to the CSI-RS configuration (Fig.13, CSI-RS resources of node A, B, and C; [0103] A resource region 201 indicates an RE in which the node A sends a Non-Zero-Power (NZP) CSI-RS, a resource region 203 indicates an RE in which the node B sends an NZP CSI-RS, and a resource region 202 indicates an RE in which the node C sends an NZP CSI-RS. [0104] In FIG. 13, a resource region 204 is an example of a proposed cell-specific interference measurement region. [0109] For example, if N=3, as shown in FIG. 13, in the node A, muting resources are 204 for interference measurement and 202 and 203 for reducing the NZP CSI-RS interference of a neighboring node. In the node B, muting resources are 204, and 201 and 202. In the node C, muting resources are 204, and 201 and 203; Hence radio resources are partitioned into NZP CSI-RS resources of node A, B, and C (i.e., resource region 201, 203, 202) and cell-specific interference measurement region or ZP CSI-RS resource of node A, B, and C (i.e., resource region 204)) into a (Fig.13, [0103] [0104] [0109], resource regions 201, 202, 203, 204),
wherein a total number of partitions (Fig.13, [0103] [0104] [0109] 4) of the plurality of partitioned radio resources (Fig.13, [0103] [0104] [0109], resource regions 201, 202, 203, 204) corresponding to the determined CSI-RS configuration (Fig.13, [0103] [0104] [0109] configuration of the node A sending NZP CSI-RS in a resource region 201 consisting of 2 REs, the node B sending NZP CSI-RS in a resource region 203 consisting of 2 REs, the node C sending NZP CSI-RS in a resource region 202 consisting of 2 REs) is greater than a number of cells (Fig.13, [0103] [0109], N (=3)) in the cluster ([0103] It is assumed that three nodes A, B, and C are present in a multi-node system. The nodes are assumed to have the same cell identifier (ID). A resource region 201 indicates an RE in which the node A sends a Non-Zero-Power ( NZP) CSI-RS, a resource region 203 indicates an RE in which the node B sends an NZP CSI-RS, and a resource region 202 indicates an RE in which the node C sends an NZP CSI-RS. [0109] According to the present invention, if N nodes are present in a cell, muting resources for each of the nodes may be a maximum of N muting resources. For example, if N=3, as shown in FIG. 13, in the node A, muting resources are 204 for interference measurement and 202 and 203 for reducing the NZP CSI-RS interference of a neighboring node. In the node B, muting resources are 204, and 201 and 202. In the node C, muting resources are 204, and 201 and 203.; Hence a total number of partitions of 4 is greater than a number of cells N=3), wherein the determined CSI-RS configuration (Fig.13, [0103] [0104] [0109] configuration of the node A sending NZP CSI-RS in a resource region 201, the node B sending NZP CSI-RS in a resource region 203, and the node C sending NZP CSI-RS in a resource region 202) is a non-zero power, NZP, CSI-RS configuration (Fig.13, [0103] [0104] [0109] configuration of the node A sending NZP CSI-RS in a resource region 201, the node B sending NZP CSI-RS in a resource region 203, and the node C sending NZP CSI-RS in a resource region 202), and
(Fig.13, resource region 201) of the plurality of partitioned radio resources (Fig.13, [0103] [0104] [0109], resource regions 201, 202, 203, 204) comprises a number of unmuted radio resources (Fig.13(a), resource region 201 comprises two NZP (hence unmuted) REs, which are radio resources) equal to a number of transmit antennas of the first cell ([0100] A CSI-RS pattern that is 2TX transmission; [0105] As shown in FIG. 13, if only single CSI-RS resources are used as the interference measurement region based on 2TX, muting resource overhead always becomes 0.0119/T regardless of the number of nodes.; Hence a number of unmuted radio resources of two equals to a number of transmit antennas of the cell of node A in the case of 2TX); and	 cause the first cell (Figs.6&13, [0103] the cell of node A) to transmit at least one CSI-RS signal ([0103] NZP CSI-RS signal) according to a first partition (Fig.13, resource region 201) of the plurality of partitioned radio resources ([0103] A resource region 201 indicates an RE in which the node A sends a Non-Zero-Power (NZP) CSI-RS, a resource region 203 indicates an RE in which the node B sends an NZP CSI-RS, and a resource region 202 indicates an RE in which the node C sends an NZP CSI-RS.; Hence the cell of node A sends a NZP CSI-RS signal according to the resource region 201) while muting radio resources ([0109] muting resources 202, 203, 204) of other partitioned resources of the plurality of partitioned resources ([0109] For example, if N=3, as shown in FIG. 13, in the node A, muting resources are 204 for interference measurement and 202 and 203 for reducing the NZP CSI-RS interference of a neighboring node. In the node B, muting resources are 204, and 201 and 202. In the node C, muting resources are 204, and 201 and 203.; Hence the radio resources of resource region 202, 203 and 204 are muted in the node A). 

Regarding claims 3 and 16, Kang further discloses the memory contains further instructions that, when executed by the processor, configure the processor to:	 determine (determining) a zero power, ZP, CSI-RS configuration (Fig.13, configuration of ZP (zero power CSI-RS resource) of 204) based on a number of CSI-RS signals to be transmitted by the plurality of cells ([0104] In such a case, a BS may configure an interference measurement region in a cell-specific way. That is, the BS configures a resource region in which all the nodes within a cell performs muting (i.e., a number of CSI-RS signals to be transmitted by the cells of node A, B, and C is zero) and pieces of UE within the cell may measure interference outside the cell. If such a resource region is denoted as a cell-specific interference measurement region, the UE may measure interference outside the cell in the cell-specific interference measurement region. In FIG. 13, a resource region 204 is an example of a proposed cell-specific interference measurement region.; Hence configuration of ZP (zero power CSI-RS resource) of 204 is determined based on a number of CSI-RS signals to be transmitted by the cells of node A, B, and C being zero);	 configure (configuring) radio resources at each of the plurality of cells ([0109] cells of three nodes A, B, and C) to transmit according to the ZP CSI-RS configuration ([0109] For example, if N=3, as shown in FIG. 13, in the node A, muting resources are 204 for interference measurement and 202 and 203 for reducing the NZP CSI-RS interference of a neighboring node. In the node B, muting resources are 204, and 201 and 202. In the node C, muting resources are 204, and 201 and 203.; Hence radio resources at each cell of nodes A, B, C is configured to transmit according to the configuration of ZP (zero power CSI-RS resource) of 204. In other words, radio resources at each cell of nodes A, B, C is configured in such a way that 204 is muting resources for each cell); and	 the determined CSI-RS configuration (Fig.13, [0103] [0104] [0109] configuration of the node A sending NZP CSI-RS in a resource region 201, the node B sending NZP CSI-RS in a resource region 203, and the node C sending NZP CSI-RS in a resource region 202) corresponding to the total number of the plurality of antennas being a non-zero power, NZP, CSI-RS configuration (Fig.13, [0103] [0104] [0109] configuration of the node A sending NZP CSI-RS in a resource region 201, the node B sending NZP CSI-RS in a resource region 203, and the node C sending NZP CSI-RS in a resource region 202). 

Regarding claims 4 and 17, Kang further discloses the determined CSI-RS configuration (Fig.13, [0103] [0104] [0109] configuration of the node A sending NZP CSI-RS in a resource region 201, the node B sending NZP CSI-RS in a resource region 203, and the node C sending NZP CSI-RS in a resource region 202) corresponds to a CSI-RS configuration for a cell ([0103] It is assumed that three nodes A, B, and C are present in a multi-node system. The nodes are assumed to have the same cell identifier (ID).; Hence, in terms of cell identifier, configuration of the node A sending NZP CSI-RS in a resource region 201, the node B sending NZP CSI-RS in a resource region 203, and the node C sending NZP CSI-RS in a resource region 202 of a multi-node system 20, is a CSI-RS configuration for a cell that comprises cells of three nodes A, B, and C having the same cell identifier and having six TX antennas in total) with more than a total number of transmits antennas of the first cell (Fig.13, [0103] [0104] [0109] a cell that comprises cells of three nodes A, B, and C having the same cell identifier has 6 antennas, which is more than a total number of transmits antennas of any of the other node, which is 2). 

Regarding claims 6 and 19, Kang further discloses the plurality of cells ([0103] cells of three nodes A, B, and C) includes a second cell ([0103] cell of node B); and	 the memory containing further instructions that, when executed by the processor, configure the processor to cause (causing) the second cell ([0103] cell of node B) to transmit at least one CSI-RS signal ([0103] NZP CSI-RS signal) according to a second partition (Fig.13, resource region 203) of the plurality of partitioned radio resources ([0103] A resource region 201 indicates an RE in which the node A sends a Non-Zero-Power (NZP) CSI-RS, a resource region 203 indicates an RE in which the node B sends an NZP CSI-RS, and a resource region 202 indicates an RE in which the node C sends an NZP CSI-RS.; Hence the cell of node B sends a NZP CSI-RS signal according to the resource region 203) while muting the radio resources ([0109] muting resources 204, 201, 202) of the remaining plurality of ([0109] For example, if N=3, as shown in FIG. 13, in the node A, muting resources are 204 for interference measurement and 202 and 203 for reducing the NZP CSI-RS interference of a neighboring node. In the node B, muting resources are 204, and 201 and 202. In the node C, muting resources are 204, and 201 and 203.; Hence the radio resources of resource region 204, 201, 202 are muted in the node B), the second partition  (Fig.13, resource region 203) being different from the first partition (Fig.13, resource region 201). 

Regarding claims 7 and 20, Kang further discloses each of a plurality of cells ([0103] cells of three nodes A, B, and C) of the cluster ([0103] a multi-node system) have a same cellular identification, Cell ID ([0103] It is assumed that three nodes A, B, and C are present in a multi-node system. The nodes are assumed to have the same cell identifier (ID).). 

Regarding claims 13 and 26, Kang further discloses the memory contains further instructions that, when executed by the processor, configure the processor to:	 determine (determining) a zero power, ZP, CSI-RS configuration (Fig.13, configuration of ZP (zero power CSI-RS resource) of 204) based on a number of CSI-RS signals to be transmitted by the plurality of cells ([0104] In such a case, a BS may configure an interference measurement region in a cell-specific way. That is, the BS configures a resource region in which all the nodes within a cell performs muting (i.e., a number of CSI-RS signals to be transmitted by the cells of node A, B, and C is zero) and pieces of UE within the cell may measure interference outside the cell. If such a resource region is denoted as a cell-specific interference measurement region, the UE may measure interference outside the cell in the cell-specific interference measurement region. In FIG. 13, a resource region 204 is an example of a proposed cell-specific interference measurement region.; Hence configuration of ZP (zero power CSI-RS resource) of 204 is determined based on a number of CSI-RS signals to be transmitted by the cells of node A, B, and C being zero);	 apply (applying) ([0109] For example, if N=3, as shown in FIG. 13, in the node A, muting resources are 204 for interference measurement and 202 and 203 for reducing the NZP CSI-RS interference of a neighboring node. In the node B, muting resources are 204, and 201 and 202. In the node C, muting resources are 204, and 201 and 203.; Hence configuration of ZP (zero power CSI-RS resource) of 204 is applied to each cell of nodes A, B, C) the ZP CSI-RS configuration (Fig.13, configuration of ZP (zero power CSI-RS resource) of 204) to each of the plurality of cells ([0109] cells of three nodes A, B, and C); and	 the determined CSI-RS configuration (Fig.13, [0103] [0104] [0109] configuration of the node A sending NZP CSI-RS in a resource region 201, the node B sending NZP CSI-RS in a resource region 203, and the node C sending NZP CSI-RS in a resource region 202) corresponding to the total number of the plurality of antennas being a non-zero power, NZP, CSI-RS configuration (Fig.13, [0103] [0104] [0109] configuration of the node A sending NZP CSI-RS in a resource region 201, the node B sending NZP CSI-RS in a resource region 203, and the node C sending NZP CSI-RS in a resource region 202). 

Regarding claim 14, Kang discloses a method for managing cell coordination ([0088] Such a method is a method in which a BS designates specific REs for UE as interference measurement REs so that the UE measures interference in the corresponding REs. For example, it is assumed that three nodes, that is, nodes A, B, and C, are present in a multi-node system. A BS may perform control so that the node A does not send any signal (i.e., the node A is muted) in a specific RE in which the nodes B and C send data. In this case, the BS may perform the aforementioned control process by assigning a CSI-RS configuration in which transmission power is not 0 in the specific RE to the nodes B and C and assigning a zero-power CSI-RS configuration in which transmission power is 0 in the specific RE to the node A), comprising:(Figs.6&13, [0103] a multi-node system 20) of a plurality of cells ([0103] cells of three nodes A, B, and C) including a first cell ([0103] It is assumed that three nodes A, B, and C are present in a multi-node system; Hence the cell of node A is a first cell), the cluster of the plurality of cells (Figs.6&13, [0103] a multi-node system 20) having a plurality of antennas (Figs.6&13, [0058] At least one antenna may be installed in a single node. [0100] A CSI-RS pattern that is 2TX transmission; [0105] As shown in FIG. 13, if only single CSI-RS resources are used as the interference measurement region based on 2TX; Hence the multi-node system includes a plurality of antennas because each node of the multi-node system includes at least one antenna. Furthermore, the multi-node system 20 of three nodes A, B, and C in Fig.13 has six antennas based on 2TX transmission);	 determining a channel state information reference signal, CSI-RS, configuration (Fig.13, [0103] [0104] [0109] configuration of the node A sending NZP CSI-RS in a resource region 201 consisting of 2 REs, the node B sending NZP CSI-RS in a resource region 203 consisting of 2 REs, and the node C sending NZP CSI-RS in a resource region 202 consisting of 2 REs is determined) according to a total number of the plurality of antennas (Fig.13, CSI-RS resources of node A, B, and C, cell-specific interference measurement region; [0100] A CSI-RS pattern that is 2TX transmission; [0103] A resource region 201 indicates an RE in which the node A sends a Non-Zero-Power (NZP) CSI-RS, a resource region 203 indicates an RE in which the node B sends an NZP CSI-RS, and a resource region 202 indicates an RE in which the node C sends an NZP CSI-RS. [0105] As shown in FIG. 13, if only single CSI-RS resources are used as the interference measurement region based on 2TX; The NZP CSI-RS configuration of Fig.13 is in agreement with a total number of the plurality of antennas of the cells of three nodes A, B, and C, in that the total of number of the plurality of antennas of the cells of three nodes A, B, and C based on 2TX is equal to six  (i.e., 2TX for each of the cells of three nodes A, B, and C), wherein the number “6” is the number of NZP CSI-RS REs in the NZP CSI-RS configuration in Fig.13. See the claim interpretation above for the interpretation of “CSI-RS configuration according to a total number”.) of the plurality of cells ([0103] cells of three nodes A, B, and C) in the cluster (Fig.6, [0103] a multi-node system 20), the CSI-RS, configuration (Fig.13, [0103] [0104] [0109] configuration of the node A sending NZP CSI-RS in a resource region 201, the node B sending NZP CSI-RS in a resource region 203, and the node C sending NZP CSI-RS in a resource region 202) determined based on a number of CSI-RS signals (Fig.13, [0103] [0104] [0109] NZP CSI-RS signal sent by the node A in a resource region 201, NZP CSI-RS signal sent by the node B in a resource region 203, and NZP CSI-RS signal sent by the node C in a resource region 202; Hence the configuration of the node A sending NZP CSI-RS in a resource region 201, the node B sending NZP CSI-RS in a resource region 203, and the node C sending NZP CSI-RS in a resource region 202 is determined based on a number of CSI-RS signals, i.e., NZP CSI-RS signal sent by the node A in a resource region 201, NZP CSI-RS signal sent by the node B in a resource region 203, and NZP CSI-RS signal sent by the node C in a resource region 202) to be transmitted by the plurality of cells ([0103] cells of three nodes A, B, and C) and configure radio resources (Fig.13, [0103] [0104] [0109] a resource region 201 for NZP CSI-RS signal sent by the node A, a resource region 203 for NZP CSI-RS signal sent by the node B, and a resource region 202 for NZP CSI-RS signal sent by the node C) at each of the plurality of cells (Fig.13, [0103] [0104] [0109] the configuration of the node A sending NZP CSI-RS in a resource region 201, the node B sending NZP CSI-RS in a resource region 203, and the node C sending NZP CSI-RS in a resource region 202. Hence the configuration is taken collectively);	 partitioning radio resources (Fig.13, radio resources in Fig.13) corresponding to the CSI-RS configuration (Fig.13, CSI-RS resources of node A, B, and C; [0103] A resource region 201 indicates an RE in which the node A sends a Non-Zero-Power (NZP) CSI-RS, a resource region 203 indicates an RE in which the node B sends an NZP CSI-RS, and a resource region 202 indicates an RE in which the node C sends an NZP CSI-RS. [0104] In FIG. 13, a resource region 204 is an example of a proposed cell-specific interference measurement region. [0109] For example, if N=3, as shown in FIG. 13, in the node A, muting resources are 204 for interference measurement and 202 and 203 for reducing the NZP CSI-RS interference of a neighboring node. In the node B, muting resources are 204, and 201 and 202. In the node C, muting resources are 204, and 201 and 203; Hence radio resources are partitioned into NZP CSI-RS resources of node A, B, and C (i.e., resource region 201, 203, 202) and cell-specific interference measurement region or ZP CSI-RS resource of node A, B, and C (i.e., resource region 204)) into a plurality of partitioned radio resources (Fig.13, [0103] [0104] [0109], resource regions 201, 202, 203, 204),
wherein a total number of partitions (Fig.13, [0103] [0104] [0109] 4) of the plurality of partitioned radio resources (Fig.13, [0103] [0104] [0109], resource regions 201, 202, 203, 204) corresponding to the determined CSI-RS configuration (Fig.13, [0103] [0104] [0109] configuration of the node A sending NZP CSI-RS in a resource region 201 consisting of 2 REs, the node B sending NZP CSI-RS in a resource region 203 consisting of 2 REs, the node C sending NZP CSI-RS in a resource region 202 consisting of 2 REs) is greater than a number of cells (Fig.13, [0103] [0109], N (=3)) in the cluster ([0103] It is assumed that three nodes A, B, and C are present in a multi-node system. The nodes are assumed to have the same cell identifier (ID). A resource region 201 indicates an RE in which the node A sends a Non-Zero-Power ( NZP) CSI-RS, a resource region 203 indicates an RE in which the node B sends an NZP CSI-RS, and a resource region 202 indicates an RE in which the node C sends an NZP CSI-RS. [0109] According to the present invention, if N nodes are present in a cell, muting resources for each of the nodes may be a maximum of N muting resources. For example, if N=3, as shown in FIG. 13, in the node A, muting resources are 204 for interference measurement and 202 and 203 for reducing the NZP CSI-RS interference of a neighboring node. In the node B, muting resources are 204, and 201 and 202. In the node C, muting resources are 204, and 201 and 203.; Hence a total number of partitions of 4 is greater than a number of cells N=3), wherein the determined CSI-RS configuration (Fig.13, [0103] [0104] [0109] configuration of the node A sending NZP CSI-RS in a resource region 201, the node B sending NZP CSI-RS in a resource region 203, and the node C sending NZP CSI-RS in a resource region 202) is a non-zero power, NZP, CSI-RS configuration (Fig.13, [0103] [0104] [0109] configuration of the node A sending NZP CSI-RS in a resource region 201, the node B sending NZP CSI-RS in a resource region 203, and the node C sending NZP CSI-RS in a resource region 202), and
wherein the first partition (Fig.13, resource region 201) of the plurality of partitioned radio resources (Fig.13, [0103] [0104] [0109], resource regions 201, 202, 203, 204) comprises a number of unmuted radio resources (Fig.13(a), resource region 201 comprises two NZP (hence unmuted) REs, which are radio resources) equal to at least a number of transmit antennas of the first cell ([0100] A CSI-RS pattern that is 2TX transmission; [0105] As shown in FIG. 13, if only single CSI-RS resources are used as the interference measurement region based on 2TX, muting resource overhead always becomes 0.0119/T regardless of the number of nodes.; Hence a number of unmuted radio resources of two equals to a number of transmit antennas of the cell of node A in the case of 2TX); and	 causing the first cell (Figs.6&13, [0103] the cell of node A) to transmit at least one CSI-RS signal ([0103] NZP CSI-RS signal) according to a first partition (Fig.13, resource region 201) of the plurality of partitioned radio resources ([0103] A resource region 201 indicates an RE in which the node A sends a Non-Zero-Power (NZP) CSI-RS, a resource region 203 indicates an RE in which the node B sends an NZP CSI-RS, and a resource region 202 indicates an RE in which the node C sends an NZP CSI-RS.; Hence the cell of node A sends a NZP CSI-RS signal according to the resource region 201) while muting radio resources ([0109] muting resources 202, 203, 204) of other partitioned resources of the plurality of partitioned resources ([0109] For example, if N=3, as shown in FIG. 13, in the node A, muting resources are 204 for interference measurement and 202 and 203 for reducing the NZP CSI-RS interference of a neighboring node. In the node B, muting resources are 204, and 201 and 202. In the node C, muting resources are 204, and 201 and 203.; Hence the radio resources of resource region 202, 203 and 204 are muted in the node A). 

Regarding claim 32, Kang discloses a non-transitory computer readable storage medium storing executable instructions for managing cell coordination, which when executed by a processor, cause the processor to ([0124] The processor 810, 910 may include Application-Specific Integrated Circuits (ASICs), other chipsets, logic circuits and/or data processors. The memory 820, 920 may include Read-Only Memory (ROM), Random Access Memory (RAM), flash memory, memory cards, storage media and/or other storage devices. The RF unit 830, 930 may include a baseband circuit for processing radio signals. When the above-described embodiment is implemented in software, the above-described scheme may be implemented as a module (process or function) that performs the above function. The module may be stored in the memory 820, 920 and executed by the processor 810, 910. The memory 820, 920 may be placed inside or outside the processor 810, 910 and may be connected to the processor 810, 910 using a variety of well-known means.):	 determine a cluster (Figs.6&13, [0103] a multi-node system 20) of a plurality of cells ([0103] cells of three nodes A, B, and C) including a first cell ([0103] It is assumed that three nodes A, B, and C are present in a multi-node system; Hence the cell of node A is a first cell), the cluster of the plurality of cells (Figs.6&13, [0103] a multi-node system 20) having a plurality of antennas (Figs.6&13, [0058] At least one antenna may be installed in a single node. [0100] A CSI-RS pattern that is 2TX transmission; [0105] As shown in FIG. 13, if only single CSI-RS resources are used as the interference measurement region based on 2TX; Hence the multi-node system includes a plurality of antennas because each node of the multi-node system includes at least one antenna. Furthermore, the multi-node system 20 of three nodes A, B, and C in Fig.13 has six antennas based on 2TX transmission);	 determine a channel state information reference signal, CSI-RS, configuration (Fig.13, [0103] [0104] [0109] configuration of the node A sending NZP CSI-RS in a resource region 201 consisting of 2 REs, the node B sending NZP CSI-RS in a resource region 203 consisting of 2 REs, and the node C sending NZP CSI-RS in a resource region 202 consisting of 2 REs is determined) according to a total number of the plurality of antennas (Fig.13, CSI-RS resources of node A, B, and C, cell-specific interference measurement region; [0100] A CSI-RS pattern that is 2TX transmission; [0103] A resource region 201 indicates an RE in which the node A sends a Non-Zero-Power (NZP) CSI-RS, a resource region 203 indicates an RE in which the node B sends an NZP CSI-RS, and a resource region 202 indicates an RE in which the node C sends an NZP CSI-RS. [0105] As shown in FIG. 13, if only single CSI-RS resources are used as the interference measurement region based on 2TX; The NZP CSI-RS configuration of Fig.13 is in agreement with a total number of the plurality of antennas of the cells of three nodes A, B, and C, in that the total of number of the plurality of antennas of the cells of three nodes A, B, and C based on 2TX is equal to six  (i.e., 2TX for each of the cells of three nodes A, B, and C), wherein the number “6” is the number of NZP CSI-RS REs in the NZP CSI-RS configuration in Fig.13. See the claim interpretation above for the interpretation of “CSI-RS configuration according to a total number”.) of the plurality of cells ([0103] cells of three nodes A, B, and C) in the cluster (Fig.6, [0103] a multi-node system 20), the CSI-RS, configuration (Fig.13, [0103] [0104] [0109] configuration of the node A sending NZP CSI-RS in a resource region 201, the node B sending NZP CSI-RS in a resource region 203, and the node C sending NZP CSI-RS in a resource region 202) determined based on a number of CSI-RS signals (Fig.13, [0103] [0104] [0109] NZP CSI-RS signal sent by the node A in a resource region 201, NZP CSI-RS signal sent by the node B in a resource region 203, and NZP CSI-RS signal sent by the node C in a resource region 202;Hence the configuration of the node A sending NZP CSI-RS in a resource region 201, the node B sending NZP CSI-RS in a resource region 203, and the node C sending NZP CSI-RS in a resource region 202 is determined based on a number of CSI-RS signals, i.e., NZP CSI-RS signal sent by the node A in a resource region 201, NZP CSI-RS signal sent by the node B in a resource region 203, and NZP CSI-RS signal sent by the node C in a resource region 202) to be transmitted by the plurality of cells ([0103] cells of three nodes A, B, and C) and configure radio (Fig.13, [0103] [0104] [0109] a resource region 201 for NZP CSI-RS signal sent by the node A, a resource region 203 for NZP CSI-RS signal sent by the node B, and a resource region 202 for NZP CSI-RS signal sent by the node C) at each of the plurality of cells (Fig.13, [0103] [0104] [0109] the configuration of the node A sending NZP CSI-RS in a resource region 201, the node B sending NZP CSI-RS in a resource region 203, and the node C sending NZP CSI-RS in a resource region 202. Hence the configuration is taken collectively);	 partition radio resources (Fig.13, radio resources in Fig.13) corresponding to the CSI-RS configuration (Fig.13, CSI-RS resources of node A, B, and C; [0103] A resource region 201 indicates an RE in which the node A sends a Non-Zero-Power (NZP) CSI-RS, a resource region 203 indicates an RE in which the node B sends an NZP CSI-RS, and a resource region 202 indicates an RE in which the node C sends an NZP CSI-RS. [0104] In FIG. 13, a resource region 204 is an example of a proposed cell-specific interference measurement region. [0109] For example, if N=3, as shown in FIG. 13, in the node A, muting resources are 204 for interference measurement and 202 and 203 for reducing the NZP CSI-RS interference of a neighboring node. In the node B, muting resources are 204, and 201 and 202. In the node C, muting resources are 204, and 201 and 203; Hence radio resources are partitioned into NZP CSI-RS resources of node A, B, and C (i.e., resource region 201, 203, 202) and cell-specific interference measurement region or ZP CSI-RS resource of node A, B, and C (i.e., resource region 204)) into a plurality of partitioned radio resources (Fig.13, [0103] [0104] [0109], resource regions 201, 202, 203, 204),
wherein a total number of partitions (Fig.13, [0103] [0104] [0109] 4) of the plurality of partitioned radio resources (Fig.13, [0103] [0104] [0109], resource regions 201, 202, 203, 204) corresponding to the determined CSI-RS configuration (Fig.13, [0103] [0104] [0109] configuration of the node A sending NZP CSI-RS in a resource region 201 consisting of 2 REs, the node B sending NZP CSI-RS in a resource region 203 consisting of 2 REs, the node C sending NZP CSI-RS in a resource region 202 consisting of 2 REs) is greater than a number of cells (Fig.13, [0103] [0109], N (=3)) in the cluster ([0103] It is assumed that three nodes A, B, and C are present in a multi-node system. The nodes are assumed to have the same cell identifier (ID). A resource region 201 indicates an RE in which the node A sends a Non-Zero-Power ( NZP) CSI-RS, a resource region 203 indicates an RE in which the node B sends an NZP CSI-RS, and a resource region 202 indicates an RE in which the node C sends an NZP CSI-RS. [0109] According to the present invention, if N nodes are present in a cell, muting resources for each of the nodes may be a maximum of N muting resources. For example, if N=3, as shown in FIG. 13, in the node A, muting resources are 204 for interference measurement and 202 and 203 for reducing the NZP CSI-RS interference of a neighboring node. In the node B, muting resources are 204, and 201 and 202. In the node C, muting resources are 204, and 201 and 203.; Hence a total number of partitions of 4 is greater than a number of cells N=3), wherein the determined CSI-RS configuration (Fig.13, [0103] [0104] [0109] configuration of the node A sending NZP CSI-RS in a resource region 201, the node B sending NZP CSI-RS in a resource region 203, and the node C sending NZP CSI-RS in a resource region 202) is a non-zero power, NZP, CSI-RS configuration (Fig.13, [0103] [0104] [0109] configuration of the node A sending NZP CSI-RS in a resource region 201, the node B sending NZP CSI-RS in a resource region 203, and the node C sending NZP CSI-RS in a resource region 202), and
wherein the first partition (Fig.13, resource region 201) of the plurality of partitioned radio resources (Fig.13, [0103] [0104] [0109], resource regions 201, 202, 203, 204) comprises a number of unmuted radio resources (Fig.13(a), resource region 201 comprises two NZP (hence unmuted) REs, which are radio resources) equal to at least a number of transmit antennas of the first cell ([0100] A CSI-RS pattern that is 2TX transmission; [0105] As shown in FIG. 13, if only single CSI-RS resources are used as the interference measurement region based on 2TX, muting resource overhead always becomes 0.0119/T regardless of the number of nodes.; Hence a number of unmuted radio resources of two equals to a number of transmit antennas of the cell of node A in the case of 2TX); and(Figs.6&13, [0103] the cell of node A) to transmit at least one CSI-RS signal ([0103] NZP CSI-RS signal) according to a first partition (Fig.13, resource region 201) of the plurality of partitioned radio resources ([0103] A resource region 201 indicates an RE in which the node A sends a Non-Zero-Power (NZP) CSI-RS, a resource region 203 indicates an RE in which the node B sends an NZP CSI-RS, and a resource region 202 indicates an RE in which the node C sends an NZP CSI-RS.; Hence the cell of node A sends a NZP CSI-RS signal according to the resource region 201) while muting radio resources ([0109] muting resources 202, 203, 204) of other partitioned resources of the plurality of partitioned resources ([0109] For example, if N=3, as shown in FIG. 13, in the node A, muting resources are 204 for interference measurement and 202 and 203 for reducing the NZP CSI-RS interference of a neighboring node. In the node B, muting resources are 204, and 201 and 202. In the node C, muting resources are 204, and 201 and 203.; Hence the radio resources of resource region 202, 203 and 204 are muted in the node A). 

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOO JEONG whose telephone number is (571)272-9617.  The examiner can normally be reached on MON - FRI: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on (571)272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOO JEONG/
Examiner, Art Unit 2473
7/25/2021